United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Laredo, TX, Employer
)
__________________________________________ )
A.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1504
Issued: May 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2017 appellant filed a timely appeal from a February 7, 2017 merit decision
and a March 31, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish permanent
impairment of his lower extremities due to his accepted employment injuries, thereby warranting
a schedule award; and (2) whether OWCP properly denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2005 appellant, then a 39-year-old supervisory deputy marshal, injured his
low back when performing training exercises in the performance of duty. He did not stop work.
OWCP accepted the claim for lumbar sprain/strain and later expanded acceptance of the claim to
include displaced lumbar disc without myelopathy and aggravation of lumbar degenerative disc
disease. Appellant underwent an authorized lumbar fusion on February 15, 2007.
An initial magnetic resonance imaging (MRI) scan of the lumbar spine on August 29,
2005 revealed mild generalized disc bulge with evidence of an annular tear at L5-S1 and
desiccated intervertebral disc spaces at L4-5 and L5-S1. On February 15, 2007 Dr. Lloyd A.
Youngblood, a Board-certified neurosurgeon, performed a decompressive laminectomy, partial
medial facetectomy, foraminotomy, and nerve root decompression bilaterally at L4, L5, and S1
nerve roots; posterior lumbar interbody fusion; and microsurgical repair of dural defect at right
L5. On April 5, 2007 Dr. Youngblood noted that appellant was doing well postoperatively. He
noted residual L5 radiculopathy on the right, but his preoperative pain had largely resolved.
Dr. Youngblood returned appellant to light-duty work on April 16, 2007, part time, four hours a
day.2
Appellant was treated by Dr. Robert G. Johnson, a Board-certified neurosurgeon and
associate of Dr. Youngblood, on September 3, 2009 and March 2, 2010, who noted appellant’s
surgery history and advised that appellant was doing well with only minimal neuritic pain in his
right leg. On March 15, 2012 Dr. Johnson advised that appellant reported one episode of intense
muscle spasm that had lasted five weeks, but had resolved. Appellant continued to cycle over
100 miles a week and perform core exercises. Dr. Johnson noted that appellant was
neurologically intact and in good physical condition. March 15, 2012 lumbar spine x-rays
showed stable postoperative changes.
On October 28, 2015 appellant filed a claim for a schedule award (Form CA-7). He
submitted an undated impairment evaluation from Dr. Richard Radecki, a Board-certified
physiatrist, which was based on a September 25, 2015 examination.3 Appellant presented with
mild pain of the mid-back region in the lumbar area, some radiating pain into his legs, weakness,
and left leg numbness. Dr. Radecki noted that appellant underwent fusion surgery without
difficulties and was released back to full-time duty on July 10, 2007. He advised that appellant
had reached maximum medical improvement (MMI). Dr. Radecki noted findings of no antalgic
gait, negative straight leg raise in the seated position bilaterally, manual muscle testing of 5/5, no
muscle atrophy, mild discomfort in the lumbar paraspinals bilaterally, intact transitional
movements, intact sensation, and negative clonus, Babinski, and Romberg testing. He diagnosed
status post multilevel fusion performed for degenerative disc changes and work-related injury.
Dr. Radecki opined that appellant had six percent whole person impairment pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment,4 (A.M.A.,
2

Appellant eventually returned to full duty. He did not claim wage-loss compensation.

3

No medical evidence was submitted to the record after the March 15, 2012 reports until Dr. Radecki’s report.

4

A.M.A., Guides (6th ed. 2009).

2

Guides). He noted that pursuant to Table 17-6, appellant had a grade modifier 1 for descriptions
of pain with strenuous or vigorous activity. For physical examination appellant had a grade
modifier of zero and clinical studies grade modifier was not utilized as it was used to make the
diagnosis. Dr. Radecki diagnosed alteration of multiple segment levels status postsurgery. He
referenced Table 17-4, page 570 and indicated that using the lumbar spine regional grid system,
appellant was a class 1 equal to single or multiple level medically documented findings with or
without surgery resolution of radiculopathy or nonverifiable radicular pain at appropriate clinical
levels. Dr. Radecki noted the default impairment was seven percent whole person. He advised
that the neck grade modifier equalization would be -1 which yielded impairment of six percent
whole person. Dr. Radecki opined that, under the A.M.A., Guides, appellant sustained six
percent whole person impairment.
In a November 19, 2015 letter, OWCP advised Dr. Radecki that, under FECA, awards for
permanent impairment may not be paid for the spine, but that awards could be paid for
impairment of the upper or lower extremities caused by injury to a spinal nerve. Therefore, if a
work-related spinal nerve injury caused impairment to the extremities, he could render an
impairment rating of the affected extremities by using the article entitled “Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition,” which was published in the July/August 2009
The Guides Newsletter, a supplemental publication of the A.M.A., Guides. OWCP requested a
supplemental report based on the foregoing. No response was received from Dr. Radecki.
On September 8, 2016 an OWCP medical adviser reviewed Dr. Radecki’s report. He
noted that Dr. Radecki’s examination did not demonstrate any neurologic deficit in either leg and
that appellant had normal gait mechanics. The medical adviser indicated that Dr. Radecki
calculated his impairment rating based on Table 17-4, page 570-74 of the A.M.A., Guides which
provides whole person impairment for mechanical low back pain, radiculopathy, and
documented spinal pathology on diagnostic studies including an MRI scan. However, OWCP
and FECA provide schedule awards only for the loss of use/impairments in the lower extremities
and not for spinal pain. The medical adviser noted appellant’s diagnosed condition was status
post posterior lumbar interbody fusion L4-S1 on February 15, 2007. He concluded that, under
the A.M.A., Guides, appellant had no impairment of the lower extremities resulting from the
accepted work injury of August 17, 2005. The date of MMI was noted as September 25, 2015,
the date of Dr. Radecki’s evaluation.
By decision dated September 14, 2016, OWCP denied appellant’s claim for a schedule
award. It found that the evidence of record did not establish that appellant sustained permanent
impairment of a scheduled member due to his accepted injury. On September 19, 2016 OWCP’s
decision was returned to sender as undeliverable. On February 7, 2017 OWCP reissued the
September 19, 2016 decision and mailed it to appellant’s current address.
On March 6, 2017 appellant requested reconsideration. In a February 21, 2017 statement,
he disagreed with the September 14, 2016 decision and requested reconsideration. Appellant
asserted that the Social Security Administration allowed impairment consistent with his injury
and that the A.M.A., Guides allowed ratings for whole person impairment. He asserted that,
pursuant to the A.M.A., Guides, permanent impairments, including his back fusion, were to be
rated. Appellant requested that an impairment rating be obtained from the physician who

3

performed his surgery. He also resubmitted OWCP’s medical adviser’s September 8, 2016
report and OWCP’s September 14, 2016 decision.
By March 31, 2017 decision, OWCP denied appellant’s request for reconsideration as the
evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.9 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not
specifically enumerated under FECA.10 Moreover, neither FECA nor its implementing
regulations provide for a schedule award for impairment to the back or to the body as a whole.
Furthermore, the back is specifically excluded from the definition of organ under FECA.11
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.12

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013).
9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

12

Supra note 10.

4

The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) (hereinafter The Guides Newsletter) is to be applied.13 The Board has long
recognized the discretion of OWCP to adopt and utilize various editions of the A.M.A., Guides
for assessing permanent impairment.14 In particular, the Board has recognized the adoption of
this methodology for rating extremity impairment, including the use of The Guides Newsletter,
as proper in order to provide a uniform standard applicable to each claimant for a schedule award
for extremity impairment originating in the spine.15
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a work-related sprain/strain of the lumbar
region, displaced lumbar disc without myelopathy, and aggravation of lumbar degenerative disc
disease. Appellant underwent a lumbar fusion on February 15, 2007. On October 28, 2015 he
claimed a schedule award. OWCP denied appellant’s claim, finding that the medical evidence of
record was insufficient to establish permanent impairment of a scheduled body member due to
the accepted conditions.
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his lower extremities due to his accepted employment injuries and, therefore, a
schedule award is not warranted.
In support of his claim, appellant submitted a report from Dr. Radecki who found that
appellant had six percent whole person permanent impairment under the sixth edition of the
A.M.A., Guides. In making this determination, Dr. Radecki referenced Table 17-4 (Lumbar
Spine Regional Grid) beginning on page 570. On November 19, 2015 OWCP advised
Dr. Radecki that awards for permanent impairment could not be paid for the spine under FECA.
It requested that he provide a calculation for any affected extremities pursuant to the
July/August 2009 The Guides Newsletter. Dr. Radecki did not respond to this request.
Thereafter, OWCP referred the case for review by an OWCP medical adviser. Its
procedures provide that, after obtaining all necessary medical evidence, the file should be routed
to an OWCP medical adviser for an opinion concerning the nature and percentage of impairment
in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified.16
13

See G.N., Docket No. 10-0850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
14

D.S., Docket No. 14-0012 (issued March 18, 2014).

15

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

The Board finds that the medical adviser properly determined that appellant had no
permanent impairment of his lower extremities under the standards of the sixth edition of the
A.M.A., Guides and The Guides Newsletter. In his September 8, 2016 report, the medical
adviser properly indicated that that Dr. Radecki’s opinion on lower extremity impairment of the
lumbar spine was deficient because he improperly applied the standards of Table 17-417 to find
lumbar spine impairment, rather than applying the standards of The Guides Newsletter. The
Board has held that The Guides Newsletter provides the standards for evaluating any permanent
impairment in the lower extremities referable from the lumbar spine.18 The medical adviser
found no basis under The Guides Newsletter to rate impairment of either leg, noting that
Dr. Radecki did not report any neurologic deficit in either leg, and that appellant had normal gait
mechanics.
Because Dr. Radecki’s impairment evaluation was not conducted in accordance with the
standards of the sixth edition of the A.M.A., Guides and The Guides Newsletter, it is of limited
probative value and insufficient to establish that appellant has lower extremity impairment
attributable to his accepted conditions.19 Appellant has not submitted probative medical
evidence sufficient to establish lower extremity impairment under The Guides Newsletter. Thus
a schedule award is not warranted.
On appeal appellant notes that Dr. Radecki submitted an impairment rating, but failed to
mention that appellant developed lumbar spinal stenosis as a result of his back fusion. He noted
experiencing ongoing leg symptoms requested a follow up visit with one of his physicians to
confirm his symptoms and to obtain an impairment rating. As found, Dr. Radecki’s opinion is of
limited probative value as he did not follow The Guides Newsletter. In a letter dated
November 19, 2015, OWCP requested that Dr. Radecki provide an impairment rating based on
applicable tables found in The Guides Newsletter, but he did not respond to this request. This
decision does not preclude appellant from obtaining additional medical evidence and further
pursuing the matter.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,20 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
17

See A.M.A., Guides 570, Table 17-4.

18

See supra note 13.

19

See Carl J. Cleary, 57 ECAB 563, 568 at note 14 (2006) (an opinion which is not based upon the standards
adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little probative
value in determining the extent of a claimant’s impairment).
20

5 U.S.C. § 8128(a).

6

obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”21
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.22
ANALYSIS -- ISSUE 2
OWCP denied appellant’s schedule award claim because he failed to submit evidence
sufficient to establish permanent impairment of a scheduled member due to his accepted work
injury. Thereafter, it denied his reconsideration request, without conducting a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. He submitted a statement dated February 21, 2017 and
stated his disagreement with the February 7, 2017 decision denying his claim for a schedule
award. Appellant contended that the A.M.A., Guides and the Social Security Administration
allowed whole person impairment. He asserted that pursuant to the A.M.A., Guides permanent
impairments such as his back fusion were to be rated. Appellant requested that an impairment
rating be obtained from the physician who performed his surgery. These assertions do not show
a legal error by OWCP or a new and relevant legal argument. As noted, a schedule award is not
payable for the loss, or loss of use, of a part of the body that is not specifically enumerated under
FECA.23 Neither FECA nor its implementing regulations provide for a schedule award for
impairment to the back or to the body as a whole and the back is specifically excluded from the
definition of organ under FECA.24 The Board has also held that information regarding other
federal agencies is not dispositive with regard to questions arising under FECA.25 Thus, these
assertions do not show a legal error by OWCP or a represent a new and relevant legal argument.

21

20 C.F.R. § 10.606(b)(3).

22

Id. at § 10.608(b).

23

Supra note 10.

24

Supra note 11.

25

D.I., 59 ECAB 158, 162 (2007).

7

The underlying issue in this case is whether appellant submitted sufficient evidence to
establish he sustained permanent impairment to a scheduled member due to his accepted work
injury. That is a medical issue which must be addressed by relevant new medical evidence.26
However, appellant did not submit any pertinent new and relevant medical evidence in support
of his claim.
Appellant resubmitted an OWCP medical adviser’s report and an OWCP decision.
However, this evidence is duplicative of evidence previously submitted and considered by
OWCP. Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.27 Therefore, these reports
are insufficient to require OWCP to reopen the claim for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish permanent
impairment of his lower extremities due to his accepted employment injuries, thereby warranting
a schedule award. The Board further finds that OWCP properly denied his request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

26

See Bobbie F. Cowart, 55 ECAB 746 (2004).

27
See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

8

ORDER
IT IS HEREBY ORDERED THAT the March 31 and February 7, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 25, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

